Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
	The first user equipment of claim 24, 29, (receiving) is being interpreted to be the second user equipment of claim 1, 26, (receiving) and vice versa; second UE (transmitting in claim 24, 29), first UE (transmitting in claim 1, 26). Applicant may wish to make this clear by being more precise (e.g. transmitting/receiving UE).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 13-16, 21-30,  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. (US 2021/0099265 hereafter Shin). 

For claims 1, 24, 26, 29,  Shin discloses a first user equipment (UE) (transmitting terminal [0258] 401 Figure 4 transmitting to the receiving terminal 402 Figure 4 e.g. first UE of claim 24), comprising: a processor (1230 Figure 12 [0265]), memory in electronic communication with the processor (1220 Figure 12 [0264]), and instructions ([0264] e.g. basic program) stored in the memory (1230 Figure 12) and executable by the processor to cause the apparatus to: 
	transmit a capability message (e.g. 419 SCI Figure 4 sidelink control information SCI) indicating a parameter configuration (PTRS transmission [0060] e.g. PSSCH PTRS) for each phase error process (SCI for phase noise estimation [0060]) of a plurality of phase error processes (two-stage SCI [0060]) of the first UE (401 Figure 4); transmit a phase error process indicator (900 Figure 9A PSCCH for 1st SCI) to indicate that the first UE (801 Figure 8) is using a first phase error process (e.g. 811 Figure 8 1st SCI) of the plurality of phase error processes (811, 812, Figure 8) to generate a sidelink transmission (813 Figure 8 data) in accordance with the parameter configuration ([0204] PTRS-related parameter e.g. PTRS time density [0205])  for the first phase error process (first SCI 811 [0169] method 6); and transmit, via a sidelink channel (813 Figure 8 physical sidelink shared channel PSCCH [0081]), the sidelink transmission (data 813 Figure 8) to a second UE (802 Figure 8 receiving terminal). 
Particularly for claims 24, 29, Shin discloses monitoring by first user equipment (802 Figure 8 receiving terminal), via a sidelink channel (PSCCH Figure 8), for the sidelink transmission based at least in part on frequency tracking, phase tracking ([0237] phase tracking and PSCCH decoding), time tracking, or any combination thereof, being performed in accordance with the parameter configuration for the first phase error process (first-stage SCI [0237]).

For claim 2, 27, Shin discloses transmitting the capability message (SCI Figure 4) indicating the parameter configuration (PSSCH PTRS [0060]) for the first phase error process (e.g. 811 Figure 8) that indicates a sidelink frequency offset parameter, a sidelink timing error parameter ([0122] reference signal offset on time axis), a sidelink phase noise process parameter, a sidelink phase noise characteristic, or any combination thereof.

For claim 3, 28, Shin discloses transmitting the capability message (419 SCI Figure 4) to the second UE (402 Figure 4) via the sidelink channel ([0093] PSCCH).

For claim 4, Shin discloses transmitting the capability message (control information [0065] from UE 120 Figure 1B) to a base station (100 Figure 1B) or a sidelink coordination function.

For claims 6, 14, Shin discloses transmit the capability message (e.g. SCI Figure 4) indicating the parameter configuration ([0060] PSCCH PTRS) for the first phase error process (811 Figure 8) and indicator (e.g. 900 Figure 9A PSCCH for 1st SCI) that indicates a transmission time interval ([205] every 1,2,4 OFDM symbols) in which the first phase error process applies ([0205] 1-bit or 2-bit information to indicate time density).

For claims 7, 15, Shin discloses transmit the capability message (e.g. SCI Figure 4) indicating the parameter configuration ([0060] PSCCH PTRS) for the first phase error process (811 Figure 8) and indicator (e.g. 905 Figure 9A PSCCH for 1st SCI) that indicates the sidelink transmission is a reference signal transmission (905 PTRS phase tracking reference signal).

For claims 8, 16, Shin discloses wherein the reference signal transmission (Figure 9 [0234] PTRS) corresponds to a sidelink synchronization signal block ([0240] S-SSB), a physical sidelink control channel, a physical sidelink data channel, a sidelink channel state information reference signal, a sidelink sounding reference signal, a synchronization signal block, a physical uplink control channel, a physical uplink data channel, or any combination thereof.

For claims 13, 21, Shin discloses transmit the capability message (e.g. SCI Figure 4) indicating the parameter configuration ([0060] PSCCH PTRS) for the first phase error process (811 Figure 8) that indicates a capability (SCI control information) of the first UE, when the first phase error process is in use, to simultaneously transmit and receive from one or more wireless devices ([0094] UE transmitting SCI through PSCCH understood to be groupcast SCI).

For claim 22, Shin discloses wherein the capability message (e.g. SCI Figure 4)  indicates that the first UE is capable of transmitting one or more signals associated with the plurality of phase error processes ([0213] transmitting second-stage SCI in a particular PSCCH region).
For claim 23, Shin discloses wherein the capability message (e.g. SCI Figure 4 ) is a radio resource control message, a medium access control (MAC) control element, sidelink control information, a sidelink control channel message (419 Figure 4 PSCCH), a sidelink shared channel message, an uplink control channel message, an uplink shared channel message, or any combination thereof.

For claims 25, 30, Shin discloses receiving the sidelink transmission while monitoring (802 Figure 8 receiving terminal receives PSCCH).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 9, 10, 12, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Zhang et al. (US 2022/0070855 hereafter Zhang). 

For claim 5, Shin does not teach a proximity service function. However, Zhang, in the same field of using multiple panels for sidelink communications discloses UEs (401 Figure 4 [0057]) wherein the sidelink coordination function (e.g. 422 Figure 4) comprises a proximity services function (405 Figure 4 e.g. PSCCH over ProSe or sidelink interface [0057]).
It would have been obvious to one of ordinary skill before the effective filing date to adopt Zhang’s use of ProSe PSCCH for UL multiple antenna panel communication [title].  

For claims 9, 17, Shin discloses antenna ports but does not explicitly teach panels. Zhang, in the same field of using multiple panels for sidelink communications, discloses transmit the capability message (e.g. SCI over PSCCH [0057]) indicating the parameter configuration ([0060 Shin] PSCCH PTRS) and indicator (Shin e.g. 900 Figure 9A PSCCH for 1st SCI) for the first phase error process (Shin 811 Figure 8) that indicates one or more panels of the first UE for which the first phase error process is in use ([0028] Tx beam indication for sidelink signals from a UE panel Figure 1).
It would have been obvious to one of ordinary skill before the effective filing date to combine Shin’s teaching of a sidelink control channel (PSCCH) with Zhang’s use of UE beam indications to control multiple antenna panels [abstract]. 
For claims 10, 18, Shin discloses transmit the capability message (SCI Figure 4) indicating the parameter configuration (PSSCH PTRS [0060]) for the first phase error process (e.g. 811 Figure 8) and PTRS on/off [0154] but does not explicitly teach state of panels. Zhang, in the same field, teaches UE reporting ([0049] panel status) that indicates one or more transmission reception points, panels ([0049] panel-specific per ports group), or both, for which the first phase error process is in use ([0094 Shin] control information thru SCI/PSCCH).
It would have been obvious to one of ordinary skill before the effective filing date to combine Shin’s teaching of PSCCH control channel with Zhang’s teaching of a panel-specific on/off status to control multiple antenna panels [abstract Zhang] over the PSCCH channel. 

For claims 12, 20, Shin does not explicitly teach parameter configuration that indicates a location of one or more panels. However, Zhang, in the same field, teaches an indicator ([0024] spatial domain filters per antenna panel) that indicates a location of one or more panels (panel 1 vs panel 2 Figure 1) of the first UE. 
It would have been obvious to one of ordinary skill before the effective filing date to adopt Zhang’s teaching of spatial/beam per panel location to operate and control multiple antenna panels [abstract]. 

Claims 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Cheng et al. (US 2021/0105787 hereafter Cheng). 
For claims 11, 19, Shin discloses transmitting PTRS used  for phase noise estimation [0218] between the first phase error process (811 Figure 8) and a second phase error process (812 Figure 8 PTRS-related information [0169]) of the plurality of phase error processes. Shin does not teach a quasi co-location relationship. 
However, Cheng, in the same field of sidelink communication, teaches UEs  exchanging SCI/PTRS information (Figure 5) where the SCI message contain quasi co-location ([0037]) information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to adopt UE SCI methods [abstract] taught by Cheng. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415